Name: Commission Regulation (EC) No 2236/97 of 10 November 1997 amending Regulations (EEC) No 417/85 and (EEC) No 418/85 on the application of Article 85 (3) of the Treaty to categories respectively of specialization agreements and of research and development agreements (Text with EEA relevance)
 Type: Regulation
 Subject Matter: research and intellectual property;  business organisation;  competition
 Date Published: nan

 Avis juridique important|31997R2236Commission Regulation (EC) No 2236/97 of 10 November 1997 amending Regulations (EEC) No 417/85 and (EEC) No 418/85 on the application of Article 85 (3) of the Treaty to categories respectively of specialization agreements and of research and development agreements (Text with EEA relevance) Official Journal L 306 , 11/11/1997 P. 0012 - 0012COMMISSION REGULATION (EC) No 2236/97 of 10 November 1997 amending Regulations (EEC) No 417/85 and (EEC) No 418/85 on the application of Article 85 (3) of the Treaty to categories respectively of specialization agreements and of research and development agreements (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2821/71 of 20 December 1971 on application of Article 85 (3) of the Treaty to categories of agreements, decisions and concerted practices (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 1 thereof,Having published a draft of this Regulation (2),Having consulted the Advisory Committee on Restrictive Practices and Dominant Positions,Whereas the period of validity of Commission Regulations (EEC) No 417/85 (3) and (EEC) No 418/85 (4), as last amended by the Act of Accession of Austria, Finland and Sweden, on the application of Article 85 (3) of the Treaty to categories respectively of specialization agreements and of research and developments agreements, expires on 31 December 1997;Whereas the Commission has launched a survey aiming to identify the problems which the application of the abovementioned Regulations by the interested undertakings has given rise to; whereas it is appropriate to examine in this context, all the legal, economic, and political factors which determine cooperation between undertakings operating on the same market;Whereas it is appropriate to allow sufficient time to complete this survey, to evaluate its results and to draw the conclusions for future regulation on the matter;Whereas this work could not be completed in time for the adoption and publication of a new Regulation before 31 December 1997;Whereas to maintain legal certainty for undertakings, it is appropriate to amend Regulations (EEC) No 417/85 and (EEC) No 418/85 by extending their period of validity; whereas it is appropriate to limit their period of validity until 31 December 2000,HAS ADOPTED THIS REGULATION:Article 1 In Article 10 of Regulation (EEC) No 417/85, '31 December 1997` is replaced by '31 December 2000`.Article 2 In Article 13 of Regulation (EEC) No 418/85, '31 December 1997` is replaced by '31 December 2000`.Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 November 1997.For the CommissionKarel VAN MIERTMember of the Commission(1) OJ L 285, 29. 12. 1971, p. 46.(2) OJ C 190, 21. 6. 1997, p. 3.(3) OJ L 53, 22. 2. 1985, p. 1.(4) OJ L 53, 22. 2. 1985, p. 5.